                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-9118 PA (SKx)                                           Date     October 24, 2018
 Title            91 Enterprise, LLC v. Body Frenzy, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendants Body Frenzy, Inc., Almog Gerbi,
and Daniel Arie (collectively “Defendants”). Defendants assert that this Court has jurisdiction over the
action brought against it by plaintiff 91 Enterprise, LLC (“Plaintiff”) based on the Court’s diversity
jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992).

         In attempting to invoke this Court’s diversity jurisdiction, Defendants must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). For the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is
incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also
Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is
the citizenship of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); Marseilles Hydro Power, LLC v. Marseilles Land & Water Co., 299 F.3d 643, 652 (7th Cir.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                           JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 18-9118 PA (SKx)                                             Date    October 24, 2018
 Title          91 Enterprise, LLC v. Body Frenzy, Inc., et al.

2002) (“the relevant citizenship [of an LLC] for diversity purposes is that of the members, not of the
company”); Handelsman v. Bedford Village Assocs., Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir. 2000) (“a
limited liability company has the citizenship of its membership”); Cosgrove v. Bartolotta, 150 F.3d 729,
731 (7th Cir. 1998); TPS Utilicom Servs., Inc. v. AT & T Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal.
2002) (“A limited liability company . . . is treated like a partnership for the purpose of establishing
citizenship under diversity jurisdiction”).

      In support of their allegations that the Court possesses diversity jurisdiction over this action,
Defendants’ Notice of Removal alleges:

                 As alleged and admitted by Plaintiff, Plaintiff 91 Enterprise LLC is “a
                 limited liability company organized under the laws of the State of
                 California and is doing business in the State of California, County of Los
                 Angeles, City of Los Angeles.” See Complaint at ¶ 6. Moreover,
                 Plaintiff’s publicly-available Form LLC-12 – Statement of Information,
                 which was filed with the Secretary of State of the State of California on
                 January 22, 2018, states that Plaintiff’s principal office, mailing address,
                 and California office are all located in Los Angeles, California. Because
                 Plaintiff’s place of incorporation and principal place of business are both
                 California, Plaintiff is a citizen of California. See 28 U.S.C. § 1332(c)(1).

(Notice of Removal ¶ 18.) Defendants have alleged Plaintiff’s citizenship as if it were a corporation.
However, because it is a limited liability company, Plaintiff’s citizenship is the citizenship of each of its
members. See Johnson, 437 F.3d at 899. “Absent unusual circumstances, a party seeking to invoke
diversity jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties.”
Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal.
1963) (“A petition [for removal] alleging diversity of citizenship upon information and belief is
insufficient.”). As a result, Defendants’ allegations related to Plaintiff’s citizenship are insufficient to
invoke this Court’s diversity jurisdiction.

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles Superior
Court, Case No. BC 718717, for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 2 of 2
